PER CURIAM.
In these consolidated appeals, the employer challenges a compensation Order, while the claimant contends that the Deputy Commissioner erred In entering an Order that awarded attorney’s fees of $5,000.00. Upon consideration of the briefs and the record, we find that there was competent substantial evidence to support the compensation Order.
We feel compelled to affirm the Order awarding attorney’s fees, in light of the Supreme Court’s decision in R. H. Coody & Associates, Inc. v. Shelton, 352 So.2d 852 (Fla.1977). See also Redmer Sons Co. v. Waugh, 377 So.2d 815 (Fla. 1st DCA 1979).
Accordingly, we affirm that Order in its entirety.
MILLS, C. J., and McCORD and THOMPSON, JJ., concur.